Citation Nr: 0948162	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome (MDS) (also claimed as aplastic anemia), to include 
as secondary to exposure to herbicides during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the last adjudication of the claim in June 2009, a 
letter from the Veteran's physician has been submitted.  That 
letter indicates that the Veteran is now diagnosed with MDS, 
and has a very high chance of transforming into acute myeloid 
leukemia (AML).  No waiver of RO jurisdiction is of record 
for this evidence, and there is no indication that the RO has 
considered these two items of evidence in its last 
adjudication.  Therefore, on remand, this record should be 
considered in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2009).

Furthermore, there is no evidence of record as to whether the 
Veteran actually served in the Republic of Vietnam.  The 
Veteran's DD Form 214 indicates that he was a "Clerk" in 
the Army, and he received a Vietnam Service Medal and a 
Vietnam Campaign Medal.  However, receipt of such medals does 
not necessarily confirm in-country service.  The Veteran's 
service personnel records are not associated with the file, 
nor has there been development as to whether the Veteran 
physically served in the Republic of Vietnam.  The Veteran 
contends in his December 2006 claim that he served in 
Vietnam, from February 1968 to February 1969, with an 
artillery unit.  Thus, the Board finds that further 
development of this issue is necessary in order to render a 
decision on the Veteran's claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).  A presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); 
see also Health Outcomes Not Associated With Exposure to 
Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

While MDS is not currently a disease recognized by VA as 
associated with herbicide exposure, see Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007), the Veteran may still demonstrate 
service connection using other service connection principles.  
See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran has submitted several articles and medical texts, 
including Merck's Manual, which indicates that there is a 
higher risk for MDS if there has been exposure to benzene.  
Another article submitted reflects that benzene rings are 
used in making dioxins, and mentioned 2,3,7,8 TCDD.  The term 
"herbicide agent" for VA purposes means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  

However, the Board also notes that benzene is common in the 
environment, being used to produce other chemicals and to 
manufacture products such as styrofoam, synthetic fibers, 
rubber, dyes and detergents, and that the major sources of 
benzene exposure for humans are tobacco smoke, exhaust from 
motor vehicles and industrial emissions.  See Sutera v. 
Perrier Group of America Inc., 986 F.Supp. 655, 659 
(D.Mass.,1997) citing U.S. Dep't of Health and Human Servs., 
Toxicological Profile for Benzene 1.1 (1993).  The Board also 
notes that benzene is a byproduct of coal.  See Wilshire 
Westwood Associates v. Atlantic Richfield Corp., 881 F.2d 
801, 805 (C.A.9 (Cal.),1989) ("Benzene is defined as "a 
colorless volatile flammable toxic liquid hydrocarbon ... 
that is us[ually] obtained commercially from the 
carbonization of coal ... .") 

The medical evidence indicates that the Veteran reported 
being a smoker until he quit in 1998 and that he worked as a 
coal handler.

As the Veteran has a current disability, and has submitted 
general evidence suggesting that it is possible his condition 
could be related to herbicide exposure in service, if and 
only if the Veteran is found to have service in the Republic 
of Vietnam, a VA examination would be necessary in order to 
render a decision on the Veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should verify the Veteran's 
presence in Vietnam during active duty 
through official sources, to include 
obtaining his service personnel records.  

2.  If and only if the Veteran's presence 
in Vietnam is verified, then the Veteran 
should be afforded a VA examination by a 
physician who specializes in hematological 
disorders or occupational diseases to 
determine whether the Veteran's 
myelodysplastic syndrome is possibly 
related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran's myelodysplastic syndrome 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
arose during service or is otherwise 
related to service, to include exposure to 
herbicides (Agent Orange) therein.  In 
rendering such opinion, the examiner 
should address the Veteran's post service 
smoking history and post service 
employment as a coal handler.  The 
examiner should also cite to medical 
literature, if available, supporting the 
conclusion.  A rationale for any opinion 
expressed should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



